Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2018

                                  No. 04-18-00844-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                            v.

                  HOUSECANARY, INC. f/k/a Canary Analytics, Inc.,
                                 Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI06300
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       The Appellants, the Reporters Committee for Freedom of the Press and the Houston
Forward Times’ Unopposed Motion for Extension of Time to File Brief is GRANTED. Time is
extended to January 17, 2019.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court